The Court
(Thruston, J., control,)
was of opinion that the complainants, being the issue of a slave, were born slaves, either of Savarie, or of Anthony Addison. If of Savarie, they are slaves for life. If of Anthony Addison, they are slaves until they arrive at the age of thirty-one years ; and that not being yet entitled to their freedom, their bill must be dismissed.
Ceanch, C. J.,
was of opinion that they were born the slaves of Savarie.
Morsell, J.,
inclined to the opinion that they were tfie slaves of Anthony. Addison, who had a right to manumit them, and that they would be free at the age of thirty-one.
Thruston, J.,
was understood to be of opinion that it was the intention of Anthony Addison, when he sold the negro Joan to W. D. Addison as a servant for twelve years, to manumit her at the expiration of that term, which intention was manifested by his having actually manumitted her. That she was, therefore, not an absolute slave at the time of the birth of the complainants; but was in the condition of a servant, and imparted that condition to them; and that when the mother became free they also became free.